Citation Nr: 0419277	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  99-20 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for residuals of a fracture of the right tibia and 
fibula with malunion and knee and ankle impairment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel





INTRODUCTION

The veteran served on active duty from August 1967 to January 
1970.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from a July 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.  In that decision, the 
RO implemented a Board decision which granted service 
connection and assigned a 10 percent evaluation for residuals 
of a fracture of the right tibia and fibula with malunion and 
knee and ankle impairment.  The Board remanded the case to 
the RO in August 2003.  The case is once again before the 
Board for review. 

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

In its August 2003 remand, the Board noted that the veteran's 
service-connected disability encompassed both his right ankle 
and his right knee.  The Board therefore remanded the case 
with instructions that the RO consider whether separate 
ratings were appropriate for the veteran's right ankle and 
right knee disabilities.  See 38 C.F.R. § 4.14 (2003); 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding 
that it is possible for a veteran to have separate and 
distinct manifestations from the same injury which would 
permit ratings under several diagnostic codes).  

Thereafter, the RO issued a supplemental statement of the 
case in February 2004 in which it readjudicated the veteran's 
increased evaluation claim.  As requested in the August 2003 
remand, however, the RO failed to consider whether separate 
evaluations were appropriate for the veteran's right ankle 
and right knee disabilities.  In Stegall v. West, 11 Vet. 
App. 268 (1998), the United States Court of Appeals for 
Veterans Claims held that a remand by the Board imposes upon 
the Secretary of the VA a concomitant duty to ensure 
compliance with the terms of the remand.  It was further held 
that where the remand orders of the Board are not complied 
with, the Board erred in failing to insure compliance.  Thus, 
the Board finds that another remand is required to answer the 
question posed in the prior remand concerning whether 
separate ratings are appropriate concerning the veteran's 
right ankle and right knee disabilities.   

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should readjudicate the issue of 
entitlement to an initial disability 
evaluation in excess of 10 percent for 
residuals of a fracture of the right 
tibia and fibula with malunion and knee 
and ankle impairment.  The RO must 
consider whether separate ratings are 
warranted for the veteran's right ankle 
and knee disabilities, in light of 38 
C.F.R. § 4.14 and Esteban, supra, and to 
assign such separate disability ratings, 
if appropriate.  If any determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time to respond 
thereto.

The purpose of this REMAND is to afford the veteran due 
process of law.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




